                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

DAVID APPLEWHITE                                                                PLAINTIFF

V.                          CASE NO. 5:19-CV-196-LPR-BD

DUSTY DODSON                                                               DEFENDANT

                                         ORDER

       This Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. Doc. 19. The parties have not filed objections. After careful

review of the Recommendation, this Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Plaintiff’s claims are DISMISSED, without prejudice, based on his failure to

respond to the Court’s October 23, 2019 Order (Doc. 15) and his failure to prosecute this

lawsuit.


       IT IS SO ORDERED, this 30th day of December 2019.


                                                 Lee P. Rudofsky
                                                 UNITED STATES DISTRICT JUDGE
